DAWKINS, District Judge.
After due consideration of the law and the evidence on the plea of prescription of one year filed by the defendants in this case, I am of the view that the same should be overruled. It is my belief that the circumstances of this case are such that the plaintiff and his predecessors in office did not and could not, by the exercise of reasonable diligence, have discovered the facts which were necessary to support this cause of action until within the year of filing suit; that the defendants, their agents and employees actually concealed those facts involving the true relationships and connections of the various defendants with the taking of the oil from the Woolford lease, much of which was not fully disclosed until the processes of this Court finally brought the information to light and which is responsible for the numerous amendments to the petition.
Therefore, without finding it necessary to go into the details with respect to this evidence, ' the said plea of prescription should be and is accordingly overruled.